—In an action to recover damages for personal injuries, Doubleday Sports, Inc., appeals from so much of an order of the Supreme Court, Westchester County (Coppola, J.), entered January 30, 1991, as denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
*620Ordered that the order is affirmed insofar as appealed from, with costs.
The appellant contends that since it was merely a tenant of the leased premises, it should not be liable for injuries incurred on the leased premises because the terms of the lease indicated that the appellant was not in control of the premises. We disagree. That the owner of the premises may have been contractually responsible for repairs does not relieve the tenant in possession from liability for injuries resulting from defects on the leased premises (see, Chadis v Grand Union Co., 158 AD2d 443).
We have examined the appellant’s remaining contentions and find them to be without merit. Thompson, J. P., Rosenblatt, Eiber and Miller, JJ., concur.